Matthew T. Findley
ASHBURN & MASON, P.C.
1227 West Ninth Avenue, Suite 200
Anchorage, Alaska 99501
Telephone: (907) 276-4331
E-mail: matt@anchorlaw.com

Attorneys for Travelers Casualty and Surety Co. of America, Liberty Mutual
Insurance Company, and UNIT-ASRC Construction, LLC

                  IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ALASKA

UNITED STATES OF AMERICA for the use and
benefit of PRECISION CRANES, INC., an Alaska
corporation,
                            Plaintiff,
      v.
TESTER DRILLING SERVICES, INC., an Alaska            Case 4:18-cv-00019-JMK
corporation; TRAVELERS CASUALTY AND
SURETY CO. OF AMERICA, a Connecticut
corporation; and LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts corporation (Bond
#106721293),
                         Defendants.

UNITED STATES OF AMERICA, for the use and
benefit of TESTER DRILLING SERVICES, INC., an
Alaska corporation, and TESTER DRILLING
SERVICES, INC.,
      Third-Party Use-Plaintiff and Plaintiff,
      v.
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA, a Connecticut corporation
(Bond No. 106721293/023038282), LIBERTY
MUTUAL INSURANCE COMPANY, a Connecticut
corporation (Bond No. 106721293/023038282), and
UNIT-ASRC CONSTRUCTION, LLC, an Alaska
limited liability company,

                                                                     Page 1 of 2


       Case 4:18-cv-00019-JMK Document 85-1 Filed 02/16/21 Page 1 of 2
                  Third-Party Defendants.




 [PROPOSED] ORDER GRANTING JOINT STIPULATION AND REQUEST TO
             EXTEND DEADLINE FOR STATUS REPORT

This deadline for the status report requested by Order dated January 27, 2021 is extended
14 days to March 2, 2021.

IT IS SO ORDERED.

Dated:
                                                                        Hon. Joshua M. Kindred
                                                                        United States District Court




                                     CERTIFICATE OF SERVICE

         I hereby certify that on February 16, 2021, I electronically filed the foregoing with

the U.S. District Court using the CM/ECF system.

         Participants in this case who are registered CM/ECF users will be served by the

CM/ECF System.

         Respectfully submitted this February 16, 2021.

         s/Sarah Clinton

         Sarah Clinton




[PROPOSED] ORDER GRANTING STIPULATION                                                           Page 2 of 2
Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case no. 4:18-cv-00019-JMK

          Case 4:18-cv-00019-JMK Document 85-1 Filed 02/16/21 Page 2 of 2
